DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 05/16/2022 have been entered. Claims 1-5 and 8-12 are pending.

Response to Arguments
3.	Applicant’s arguments with respect to claim 1 and similarly cited claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 and similarly cited claim 9 are now being rejected under 35 U.S.C. 103 in view of Takimoto (JP 2000202790 A) and Burmeister et al. (US 2015/0158178 A1).
With respect to Applicant’s arguments that the previously cited prior art references fail to teach or suggest the limitations of “sensing a first amount of change in movement or sound of the at least one target object of which the identity has been ascertained at a first time point when the distance between the main body and the at least one target object is within the predetermined distance, and sensing a second amount of change in movement or sound of the at least one target object at a second time point when a predetermined time has elapsed from the first time point when the distance between the main body and the at least one target object is within the predetermined distance; adjusting the execution operation of the mobile robot to be driven at a reduced level till an amount of change in movement in the image captured by the camera, movement sensed by the at least one sensor or sound sensed by the at least one sensor of the at least one target object of which the identity has been ascertained decreases if the second amount of change is higher than the first amount of change, and adjusting, if the second amount of change is lower than the first amount of change, the execution operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing in the area in which the main body is located within the predetermined distance from the at least one target object”, a new prior art reference Burmeister et al. (US 2015/0158178 A1) is introduced to teach these limitations of the claim. 
Specifically, Burmeister teaches a robot capturing images of a person and identify movements of the person based on the captured images. The robot then determines a posture of the person based on the identified movements of the person and establishes an action range of the person in accordance with the determined posture. For example, when the person is in a leap posture, an action range of the person is established to be larger than an action range of the person is in a standing posture. The action range of the person indicates a change in amount of movement of the person, i.e. how much the person moves. Hence, when the person is in a leap posture indicating that an action range of the person is larger than an action range of the person is in a standing posture, the robot is configured to adjust its operation by reducing its operating speed (see at least Figs. 1 and 2, paras. [0016], [0032], [0034], [0038], [0041], and [0043]). When the person is in a standing posture, in which the action range of the person is relatively small compared to when the person is in a leap posture, the robot can continue its normal operating speed. The robot of Burmeister establishes the action range of the person continuously, i.e. repeatedly at predetermined times (see at least para. [0024]). Accordingly, the action range of the person established in a first predetermined time corresponds to a first amount of change of movement and the action range of the person established in a second predetermined time corresponds to a second amount of change of movement. One of ordinary skill in the art would have recognized that the robot will reduce its speed when the action range in the second predetermined time is larger than the action range in the first predetermined time, i.e. when a person changes from a standing posture to a leap posture, and returns to its normal operating speed when the person changes from a leap posture to a standing posture. Hence, the operation of the robot as claimed in claim 1 and similarly cited claim 9 cannot be distinguished from the operation of the robot taught in Takimoto as modified by Burmeister. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (JP 2000202790 A), in view of Burmeister et al. (US 2015/0158178 A1).
a.	Regarding claim 1, Takimoto teaches:
A mobile robot (Fig. 7, [0040], “a cleaning robot”) capable of interacting with at least one target object to be sensed ([0043]-[0044]), the mobile robot comprising: 
a main body 1a forming an exterior of the mobile robot (Fig. 7, [0041], “main body 1a of the cleaning robot”); 
a camera configured to capture an image of the at least one target object to be sensed ([0045], “an image recognition means for recognizing the surrounding image by a camera or the like”); 
a drive motor configured to move and rotate the main body (Fig. 7, [0041], “traveling wheels 2A driven by a traveling motor (not shown) and driven wheels 3a rotatably attached are arranged”); 
at least one sensor 5a (Fig. 7, [0041], “ultrasonic sensor 5a installed around the main body 1a”) configured to sense movement or sound of the at least one target object located within a predetermined distance from the main body ([0042], “a moving object detection unit 41a that detects a moving object within a certain distance from the detection state of the ultrasonic sensor 5a is provided inside the control unit 4a”); and 
a processor 4a configured to control movement of the main body while communicating with the drive motor and the at least one sensor ([0042], “the control unit 4a is electrically connected to the drive motor, the ultrasonic sensor 5a, … the drive motor for the rotating brush 11a, and controls display, travel, and cleaning operations.”), wherein the processor is configured to perform operations comprising: 
(A) determining whether a distance between the main body and the at least one target object is shorter than the predetermined distance ([0044], “a change in the ultrasonic sensor 5 is detected by the moving object detection means 41a and the distance from the main body is within a certain range, for example, within 1m”); 
(B) ascertaining an identity of the at least one target object when the distance between the main body and the at least one target object is shorter than the predetermined distance ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction.”); 
(C) recording an execution operation executed by the mobile robot in an area in which the main body is located within the predetermined distance from the at least one target object ([0043], “Normally, the traveling speed of the cleaning robot is set to travel at a constant speed, for example, 30 cm/S”), and …
(D) adjusting the execution operation of the mobile robot to be driven at a reduced level … in the area in which BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 16/598,885Docket No.: 5636-0160PUS1Reply to Office Action of February 15, 2022Page 3 of 13the main body is located within the predetermined distance from the at least one target object … ([0044], “when a moving object such as a person is detected within 1m of the cleaning robot, the traveling speed is reduced to move the object (30 cm/S→10 cm/S), 
…
Takimoto fails to specifically teach sensing a first amount of change in movement or sound of the at least one target object of which the identity has been ascertained at a first time point when the distance between the main body and the at least one target object is within the predetermined distance, and sensing a second amount of change in movement or sound of the at least one target object at a second time point when a predetermined time has elapsed from the first time point when the distance between the main body and the at least one target object is within the predetermined distance; adjusting the execution operation of the mobile robot to be driven at a reduced level till an amount of change in movement in the image captured by the camera, movement sensed by the at least one sensor or sound sensed by the at least one sensor of the at least one target object of which the identity has been ascertained decreases if the second amount of change is higher than the first amount of change, and adjusting, if the second amount of change is lower than the first amount of change, the execution operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing in the area in which the main body is located within the predetermined distance from the at least one target object.  
	However, Burmeister teaches:
sensing a first amount of change in movement or sound of the at least one target object of which the identity has been ascertained at a first time point when the distance between the main body and the at least one target object is within the predetermined distance, and sensing a second amount of change in movement or sound of the at least one target object at a second time point when a predetermined time has elapsed from the first time point when the distance between the main body and the at least one target object is within the predetermined distance (see at least [0011], [0024], [0016], [0037]-[0038], [0041]); 
adjusting the execution operation of the mobile robot to be driven at a reduced level till an amount of change in movement in the image captured by the camera the at least one target object of which the identity has been ascertained decreases if the second amount of change is higher than the first amount of change (see at least [0011], [0016], [0024], [0037]-[0038], [0041]), and 
adjusting, if the second amount of change is lower than the first amount of change, the execution operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing in the area in which the main body is located within the predetermined distance from the at least one target object ([0024], [0043], “In the example exemplified in FIG. 1, the action range 58 is comparatively small since the person 12 is standing still. Therefore, the person 12 cannot reach the direct danger zone of the robot, which is defined by the action range 60, within the observation interval. This is identified by virtue of the action ranges 58, 60 not intersecting. Therefore, the robot 14 can operate undisturbed, i.e. there is no need to reduce the movement speed of its robot arm 16 for as long as the person 12 maintains their body posture and does not change their action range 58.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to sense an amount of change in movement of a target object at different times and adjust an operation of the robot based on the sensed amount of change in movement of a target object at different times, as taught by Burmeister. Such modification allows for a cooperation of a robot and a human within an environment where a collision between the robot and the human is prevented and the robot is operated in a safe manner.  

b.	Regarding claim 2 and similarly cited claim 10, Takimoto further teaches wherein the processor is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement or sound of the at least one target object in the area in which the main body is located within the predetermined distance from the at least one target object upon completion of the operation (A), the operation (B), and the operation (C) ([0043]-[0044]).
In the present embodiment of Takimoto, Takimoto does not specifically teach learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement or sound of the at least one target object in the area in which the main body is located within the predetermined distance from the at least one target object based on determination that the change in movement or sound of the target object occurred in response to a decrease in distance between the target object and the main body.
However, in another embodiment, Takimoto teaches learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement or sound of the at least one target object in the area in which the main body is located within the predetermined distance from the at least one target object based on determination that the change in movement or sound of the target object occurred in response to a decrease in distance between the target object and the main body ([0050], “When the moving object detecting means 41a detects a moving object such as a person within 1 m around the main body 1, the voice recognizing means 43a determines the specific voice such as "stop" among the voices collected by the microphone 30a. When a specific voice such as "stop" is detected, the traveling motor is controlled and immediately stopped.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, as modified by Burmeister, to learn the execution operation of the mobile robot and the change in movement or sound of the at least one target object in the area in which the main body is located within the predetermined distance from the at least one target object based on determination that the change in movement or sound of the target object occurred in response to a decrease in distance between the target object and the main body, as taught by embodiment 16 of Takimoto. Such modification allows the robot to operate safely and eliminates anxiety to people surrounding the robot. 

c.	Regarding claim 4, Takimoto further teaches the processor is configured to determine an operation of the mobile robot to be adjusted in the operation (D), based on the correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object analyzed in the operation (C-2) ([0043]-[0044]).

d.	Regarding claim 8, Takimoto teaches the processor is configured to ascertain an identity of the at least one target object based on the image of the at least one target object captured by the camera ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction”).

6.	Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (JP 2000202790 A), in view of Burmeister et al. (US 2015/0158178 A1), and further in view of Sinyavskiy et al. (US 2018/0001474 A1).
	a.	Regarding claim 3 and similarly cited claim 11, Takimoto teaches wherein the processor is configured to perform an operation of: (C-2) analyzing, through a result of the learning in the operation (C-1), a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object in the area in which the main body is located within the predetermined distance from the at least one target object ([0043]-[0044]), …
Neither Takimoto nor Burmeister specifically teaches analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity.
However, Sinyavskiy teaches analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity ([0040], “(i) provide for automatic detection of people, animals, and/or objects; (ii) enable robotic detection of people, animals, and/or objects; (iii) reduce or eliminate injuries by enabling safer interactions with moving bodies” and [0041], “people and/or animals can behave unpredictably and/or suddenly. By way of illustration a person and/or animal can change directions abruptly. A person and/or animal can also change speeds quickly, in some cases with little notice. Present systems that do not differentiate between people/animals and objects may not adequately react to the behaviors of people/animals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Burmeister, to analyze a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity, as taught by Sinyavskiy, in order to allow the robot to react adequately to unpredictable behaviors of people/animals and perform actions accordingly, as stated by Sinyavskiy in [0041]. 

7.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto, in view of Burmeister, and in further view of Tian et al. (US 2016/0059416 A1), hereinafter Tian.
Regarding claims 5 and 12, the teachings of Takimoto, Sinyavskiy, and Matsubara have been discussed with respect to claims 1 and 9. Takimoto, Sinyavskiy, and Matsubara do not specifically teach the processor is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D).
However, in the same field of endeavor, Tian teaches the processor is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D) ([0054], “the robot is controlled to stop and wait until the human has left the buffer zone… Additional presence information may be obtained at subsequent times from visual detectors to monitor the presence of the human in an ongoing fashion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Burmeister, to continuously perform the operation (C) after completion of the operation (D), as taught by Tian. This modification would allow the robot to resume its operation when the detected moving object/human is out of the detection zone of the robot, as suggested by Tian.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kuroda (US 2009/0254235 A1) – Object recognition system for autonomous mobile body
	Higaki et al. (US 2004/0190752 A1) – Moving object detection system
 	Kim (US 2010/0234998 A1) – Moving robot and operating method thereof

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664